Name: Commission Regulation (EC) No 1091/2004 of 10 June 2004 amending Regulation (EC) No 549/2000 on the rice intervention centres
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 11.6.2004 EN Official Journal of the European Union L 209/8 COMMISSION REGULATION (EC) No 1091/2004 of 10 June 2004 amending Regulation (EC) No 549/2000 on the rice intervention centres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the general rules of the common market organisation in rice as stipulated in Council Regulation (EC) No 3072/95 (1), and in particular Article 8, Whereas: (1) Commission Regulation (EC) No 549/2000 (2), determining the rice intervention centres should contain the indication of rice intervention centres of Hungary, as the only rice producer of the new Member States that joined the European Union on 1 May 2004. The concerned indication should include the Hungarian rice intervention centres for the implementation of the intervention as from 10 May 2004, pursuant with Commission Regulation (EC) No 708/98 (3). (2) Hungary has named two rice intervention centres for intervention in the rice market. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex of Commission Regulation (EC) No 549/2000, determining the rice producing regions and intervention centres is amended as follows: Hungary is to be added as item 6, as follows: 6. HUNGARY Region Intervention centre Northern Great Plain Karcag Southern Great Plain Szarvas Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 10 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). (2) OJ L 67, 15.3.2000, p. 14. (3) OJ L 98, 31.3.1998, p. 21. Regulation last amended by Regulation (EC) No 579/2004 (OJ L 90, 27.3.2004, p. 54).